McCay, Judge.
It would, in our opinion, be a violation of the oft-repeated rulings of this court to reverse this judgment. Upon the main issue, to-wit: the fraud and the putting of the plaintiff in fear, the evidence is very conflicting. McLean and his wife on one side, and Clark and Harris on the other, are most flatly and painfully discordant. Nor is there in the testimony of the two 'employees of McLean that fullness and accuracy and fairness, which should compel the jury to treat them as necessarily requiring a verdict for the plaintiff. Again, upon the question whether in fact there was any damage — whether the property was worth at the time and under the circumstances, any more than McLean got for it, the weight of evidence is with the defendants. But we do not deem it our duty to go in detail over the evidence in this case. The heavy pressure upon our *456time forbids it. It is enough to say that we are well satisfied this is not a case where the judge has abused his discretion in refusing to grant a new trial.
Judgment affirmed.